



Exhibit 10.1


Livongo Health, Inc.
Equity Award Acceleration Policy
Livongo Health, Inc. (the “Company”) desires to formalize a policy regarding the
effect of a holder’s death on his or her equity awards covering shares of the
Company’s common stock, including stock options, restricted stock, restricted
stock units, stock appreciation rights, performance units, performance shares
and/or any other equity-based awards (each, an “Equity Award”).
Notwithstanding anything to the contrary in any plan, agreement, or arrangement
governing an Equity Award, upon a holder’s death while the holder is a service
provider of the Company, the vesting of any Equity Award will accelerate as to
75% of the then-unvested shares subject to such Equity Award (“Accelerated
Shares”). For any Equity Award subject to performance-based vesting, the vesting
of such Equity Award will accelerate as to 75% of the shares subject to such
Equity Award that would have otherwise vested assuming target level of
performance or any applicable binary performance condition was achieved.
Further, with respect to the then-unvested shares subject to such Equity Award
at death that are not Accelerated Shares (the “Remaining Shares”), such
Remaining Shares shall not revert back to the share pool of the applicable
equity compensation plan. Instead, in honor of the deceased Equity Award holder,
the Company intends to make a donation of a number of shares of Company common
stock equal to the Remaining Shares to Living on the Go Foundation.
The provisions of this policy shall apply to all Equity Awards (whether under
the Company’s 2019 Equity Incentive Plan, the 2014 Stock Incentive Plan, the
2008 Stock Incentive Plan or any successor equity compensation plan of the
Company or an equity incentive plan under which awards are assumed by the
Company in a transaction) unless the Company’s Compensation Committee of the
Board of Directors specifically determines otherwise with respect to any Equity
Award.





